Title: Survey and Plat for Land Purchased from Benjamin Brown and Thomas Wells, Jr., [on or after 4 September 1802]
From: Jefferson, Thomas
To: 


          
            [on or after 4 Sep. 1802]
          
          Mr. Fitch’s Notes Sep. 4. 1802.
          Beginning 7. C. 40. S 15. po. 60 above the Road at a Hickory & two Chesnuts pointers in the old Line thence
          
            
              po
              
              
              
              C
              L
              
            
            
              18.
              
              S 60
              W—
              9—
              
              pointers in a Bottom
            
            
              79.
              
              S 50—
              W—
              39—
              25
              Chesnut Oak
            
            
              10. 20
              
              S 37½
              W—
              5—
              5—
              Chesnut tree
            
            
              10.
              
              S 43—
              W—
              5—
              
              Spanish Oak
            
            
              47.20
              
              S 60—
              W—
              23—
              30
              pointers
            
            
              19.40
              }
              S 25—
              W—
              9—
              35
              to Mr. Well’s line then 5 C.more same Course
            
            
              10.
            
            
              20.
              
              S—
              —
              10—
              
              Branch then up the same
            
            
              6.40
              
              S 37—
              E—
              3—
              10
              Gum tree in the fork of the Branch. then on the s. fork
            
            
              
              
              S 16—
              W—
              2—
              25
              = 5 po.
            
            
              
              
              S—
              —
              3—
              37
              = 7.48
            
            
              
              
              S 41—
              E—
              4—
              
              6. po. to the gum at which the level line ended, then sa. co. 2. po. further.
            
            
              
              
              S 43—
              E—
              4—
              —
              8.
            
            
              
              
              S 49—
              E—
              8—
              —
              16.
            
            
              
              
              S 61½
              E—
              4—
              —
              8.
            
            
              
              
              S 49—
              E—
              5
              
              10.
            
            
              
              
              S 26½
              E—
              3—
              40
              7.60
            
            
              
              
              S 64½
              E
              5—
              21
              10.84
            
            
              S.34½ E. 43. poles
              {
              S 67—
              E—
              7—
              5
              *14.20
            
            
              
              S 56—
              E—
              5—
              18
              10.72
            
            
              
              S 64—
              E—
              3—
              =6.
              <Chesnut Oak>
            
            
              po.
              S 59—
              E—
              4—
              —
              8.
            
            
              20
              S. 31—
              W—
              10—
              
              this Course is across the Mountain to the Branch again.*
            
            
              
              
              S 20—
              E—
              5—
              40
              to the spring = 11.60
            
            
              S. 36½ E26.48 po. by protractionnot marked
              {
              S 28¼
              E—
              3—
              15
              = 6.60.
            
            
              S 9—
              E—
              8—
              35
              = 17.40
            
            
              N 81½
              E
              5
              10po
              to the Old Cor. Chesnut on thetop of the Mountain
            
            
            
              N 4½
              W—
              
              
              
            
          
          
          
            
          
          High-resolution version (1400 x 2800 pixels)
         